Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 06/29/2022.
Claims 1, 4, 7-11, 13-17 and 20-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Gussin et al. Pat. No. US 10,164,897 B1 (hereafter Gussin) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori) in view of Martins et al. Pub. No. US 2012/0284716 A1 (hereafter Martins).

With regard to claim 1, Van Der Walt teaches a computer-implemented method for allocating a host of a pre-configured hyper-converged computing device … the method comprising: managing a pre-configured hyper-converged computing device comprising a plurality of hosts (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and deploy virtual machines in the virtualization infrastructure in at least ¶ [0086] – [0087], ¶ [0091] – [0093], and Fig. 6-7),
to a workload domain … wherein the plurality of hosts is allocable to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]);
receiving an allocation request to allocate at least one host to a workload domain (in response to instructions from the end-user, a first virtual machine is deployed in a virtualization infrastructure supported by the pre-configured hyper-converged computing device in at least ¶ [0089] and in at least ¶ [0107] – [0109]),
a management component communicatively coupled to the pre-configured hyper-converged computing device (a hypervisor for managing virtual machines hosted by said pre-configured hyper-converged computing device in at least abstract)
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintaining a pool of unallocated hosts of the plurality of hosts within the pre-configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon in at least ¶ [0018] and ¶ [0006]),
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming code execution requests. In the example illustrated in FIG. 1, the worker manager 140 manages the active pool 140A, which is a group (sometimes referred to as a pool) of virtual machine instances that are currently assigned to one or more users in at least ¶ [0039]) and 
receiving an allocation request to allocate at least one host of the pool of unallocated hosts (the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on the code execution request, and execute the code using the compute capacity in at least ¶ [0028])
to a workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040]),
wherein the workload domain is configured with network access (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received such that delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced (see at least Wagner ¶ [0017]).
Wagner teaches wherein the pool of unallocated hosts is isolated from network connectivity in at least ¶ [0040] and ¶ [0065] that user code is executed in isolated containers and the containers interact with the network through worker manager 140, thus are isolated from the network while unallocated, however, Wagner (and Van der Walt) do not specifically recite that the isolation prevents potential security vulnerabilities exposed over an external network.
However, in analogous art Gussin teaches wherein the pool of unallocated hosts is isolated from network connectivity (The isolation manager 120 retrieves information from the host identification service 118, the host information service 116, and the capacity manager 114, and applies the retrieved information to determine whether any hosts 110 requested to be removed from service can be removed from service (i.e., isolated) in at least col. 7 lines 12-17, Examiner notes removed/isolated hosts are unallocated); such that potential security vulnerabilities are not exposed over an external network due to the pool of unallocated hosts being isolated from network connectivity (virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines hosted by the single physical computing machine, with each such virtual machine being a software simulation acting as a distinct logical computing system that provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines in at least col. 1 lines 29-55),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the isolation prevents potential security vulnerabilities exposed over an external network of Gussin with the systems and methods of Van der Walt and Wagner resulting in a system in which the unallocated hosts of Van der Walt and Wagner implement the isolation and security as in Gussin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines (see at least Gussin col. 1 lines 29-55).
Van Der Walt, Wagner and Gussin teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts have associated hypervisor versions (a physical computing device can be configured to host a number of virtual machine instances. Specifically, such physical computing devices can execute a virtual machine monitor can be used to manage multiple aspects of virtual machine instances. Such a virtual machine monitor may often be referred to as a "hypervisor" in at least ¶ [0017] and the boot process can be a tiered boot process where the offload device loads a startup virtual machine monitor to perform a portion of the boot functionality. The startup virtual machine monitor may be a version of the virtual machine monitor that may be simpler and with reduced functionality. Subsequently, the startup virtual machine monitor can request an updated virtual machine monitor from an update manager external to the physical computing device. The updated virtual machine monitor can conclude the boot process. The updated virtual machine monitor can be a virtual machine monitor with full functionality in at least ¶ [0024]) and
the allocation request comprising a requested hypervisor version of at least one host upon allocation (As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
resetting the at least one host to a baseline hypervisor version (the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract and IGS. 9A and 9B are part of a block diagram illustrating the tiered process of loading a virtual machine monitor 110 during a boot process. The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114], Examiner notes that Fig. 9A refers to the start of an update process wherein the first step of updating the virtual machine monitor is loading the startup virtual machine monitor, resetting to the startup virtual machine monitor and updating therefrom)
updating the at least one host from the baseline hypervisor version to the requested hypervisor version of the allocation request (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B)
while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated) 
wherein the updating is initiated by a management component (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110 in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
subsequent to the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version (After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – [0124] and Fig. 9A-9B and After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts after updating virtual machine monitor> in at least ¶ [0023] and The programs stored in the memory can include a virtual machine monitor application 110 that can manage the virtual machine instances (e.g., by allocating memory to each virtual machine instance <allocating VM host to workload domain> and scheduling virtual processors to run on physical processors) in at least ¶ [0026] and ¶ [0034]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt, Wagner and Gussin resulting in a system in which the hypervisors of Van Der Walt, Wagner and Gussin are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at least Liguori ¶ [0119], also ¶ [0115] – [0124]) and subsequently allocating virtual machine hosts after updated hypervisor version is operating (see at least ¶ [0023], ¶ [0026] and ¶ [0034]).
While Liguori teaches updating the virtual machine monitor by first loading the startup virtual machine monitor (see mapping above), Van Der Walt, Wagner, Gussin and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches by applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner, Gussin and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner, Gussin and Liguori are reverted to the startup virtual machine monitor in the manner in which the virtual environments of Martins are reverted. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of providing increased protections against unintended corruption or malicious attack by allowing for reverting to an earlier version of the hypervisor virtualization environment and an early state (see at least Martins ¶ [0028]).

With regard to claim 4, Liguori teaches wherein the baseline hypervisor version is a hypervisor version used during provisioning of the pre-configured hyper-converged computing device (The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114]).

With regard to claim 7, Liguori teaches wherein the updating the at least one host comprises: patching and upgrading the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract).

With regard to claim 9, Wagner teaches responsive to the workload domain being deleted, releasing the at least one host to the pool of unallocated hosts (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance in at least ¶ [0076], [0082], code remaining in cache but container was deleted/terminated and therefore unallocated).

With regard to claim 10, Van Der Walt teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform (in at least ¶ [0040])
a method for allocating a host of a pre-configured hyper-converged computing device … the method comprising: managing a pre-configured hyper-converged computing device comprising a plurality of hosts (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and deploy virtual machines in the virtualization infrastructure in at least ¶ [0086] – [0087], ¶ [0091] – [0093], and Fig. 6-7)
to a workload domain … wherein the plurality of hosts is allocable to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]);
receiving an allocation request to allocate at least one host to a workload domain (in response to instructions from the end-user, a first virtual machine is deployed in a virtualization infrastructure supported by the pre-configured hyper-converged computing device in at least ¶ [0089] and in at least ¶ [0107] – [0109]),
a management component communicatively coupled to the pre-configured hyper-converged computing device (a hypervisor for managing virtual machines hosted by said pre-configured hyper-converged computing device in at least abstract)
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintaining a pool of unallocated hosts of the plurality of hosts within the pre-configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon in at least ¶ [0018] and ¶ [0006]),
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming code execution requests. In the example illustrated in FIG. 1, the worker manager 140 manages the active pool 140A, which is a group (sometimes referred to as a pool) of virtual machine instances that are currently assigned to one or more users in at least ¶ [0039]) and 
receiving an allocation request to allocate at least one host of the pool of unallocated hosts (the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on the code execution request, and execute the code using the compute capacity in at least ¶ [0028])
to a workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040]),
wherein the workload domain is configured with network access (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received such that delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced (see at least Wagner ¶ [0017]).
Wagner teaches wherein the pool of unallocated hosts is isolated from network connectivity in at least ¶ [0040] and ¶ [0065] that user code is executed in isolated containers and the containers interact with the network through worker manager 140, thus are isolated from the network while unallocated, however, Wagner (and Van der Walt) do not specifically recite that the isolation prevents potential security vulnerabilities exposed over an external network.
However, in analogous art Gussin teaches wherein the pool of unallocated hosts is isolated from network connectivity (The isolation manager 120 retrieves information from the host identification service 118, the host information service 116, and the capacity manager 114, and applies the retrieved information to determine whether any hosts 110 requested to be removed from service can be removed from service (i.e., isolated) in at least col. 7 lines 12-17, Examiner notes removed/isolated hosts are unallocated); such that potential security vulnerabilities are not exposed over an external network due to the pool of unallocated hosts being isolated from network connectivity (virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines hosted by the single physical computing machine, with each such virtual machine being a software simulation acting as a distinct logical computing system that provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines in at least col. 1 lines 29-55),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the isolation prevents potential security vulnerabilities exposed over an external network of Gussin with the systems and methods of Van der Walt and Wagner resulting in a system in which the unallocated hosts of Van der Walt and Wagner implement the isolation and security as in Gussin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines (see at least Gussin col. 1 lines 29-55).
Van Der Walt, Wagner and Gussin teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts have associated hypervisor versions (a physical computing device can be configured to host a number of virtual machine instances. Specifically, such physical computing devices can execute a virtual machine monitor can be used to manage multiple aspects of virtual machine instances. Such a virtual machine monitor may often be referred to as a "hypervisor" in at least ¶ [0017] and the boot process can be a tiered boot process where the offload device loads a startup virtual machine monitor to perform a portion of the boot functionality. The startup virtual machine monitor may be a version of the virtual machine monitor that may be simpler and with reduced functionality. Subsequently, the startup virtual machine monitor can request an updated virtual machine monitor from an update manager external to the physical computing device. The updated virtual machine monitor can conclude the boot process. The updated virtual machine monitor can be a virtual machine monitor with full functionality in at least ¶ [0024]) and
the allocation request comprising a requested hypervisor version of at least one host upon allocation (As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
resetting the at least one host to a baseline hypervisor version (the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract and IGS. 9A and 9B are part of a block diagram illustrating the tiered process of loading a virtual machine monitor 110 during a boot process. The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114], Examiner notes that Fig. 9A refers to the start of an update process wherein the first step of updating the virtual machine monitor is loading the startup virtual machine monitor, resetting to the startup virtual machine monitor and updating therefrom)
updating the at least one host from the baseline hypervisor version to the requested hypervisor version of the allocation request (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B)
while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated) 
wherein the updating is initiated by a management component (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110 in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
subsequent to the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version (After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – [0124] and Fig. 9A-9B and After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts after updating virtual machine monitor> in at least ¶ [0023] and The programs stored in the memory can include a virtual machine monitor application 110 that can manage the virtual machine instances (e.g., by allocating memory to each virtual machine instance <allocating VM host to workload domain> and scheduling virtual processors to run on physical processors) in at least ¶ [0026] and ¶ [0034]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt, Wagner and Gussin resulting in a system in which the hypervisors of Van Der Walt, Wagner and Gussin are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at least Liguori ¶ [0119], also ¶ [0115] – [0124]) and subsequently allocating virtual machine hosts after updated hypervisor version is operating (see at least ¶ [0023], ¶ [0026] and ¶ [0034]).
While Liguori teaches updating the virtual machine monitor by first loading the startup virtual machine monitor (see mapping above), Van Der Walt, Wagner, Gussin and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches by applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner, Gussin and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner, Gussin and Liguori are reverted to the startup virtual machine monitor in the manner in which the virtual environments of Martins are reverted. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of providing increased protections against unintended corruption or malicious attack by allowing for reverting to an earlier version of the hypervisor virtualization environment and an early state (see at least Martins ¶ [0028]).

With regard to claim 11, Liguori teaches wherein the baseline hypervisor version is a hypervisor version used during provisioning of the pre-configured hyper-converged computing device (The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114]).

With regard to claim 13, Wagner teaches user codes are executed in isolated compute systems referred to as containers. Containers are logical units created within a virtual machine instance using the resources available on that instance in at least ¶ [0040] and Fig. 1, containers 156-159 isolated from network 104 as they must interact through worker manager 140 to access compute system/resources beyond container and worker manager 140 controlling container network access in at least ¶ [0065] and Gussin teaches wherein the pool of unallocated hosts is isolated from network connectivity (The isolation manager 120 retrieves information from the host identification service 118, the host information service 116, and the capacity manager 114, and applies the retrieved information to determine whether any hosts 110 requested to be removed from service can be removed from service (i.e., isolated) in at least col. 7 lines 12-17, Examiner notes removed/isolated hosts are unallocated and virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines hosted by the single physical computing machine, with each such virtual machine being a software simulation acting as a distinct logical computing system that provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines in at least col. 1 lines 29-55).

With regard to claim 14, Liguori teaches wherein the updating the at least one host comprises: patching and upgrading the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract).

With regard to claim 16, Wagner teaches responsive to the workload domain being deleted, releasing the at least one host to the pool of unallocated hosts (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance in at least ¶ [0076], [0082], code remaining in cache but container was deleted/terminated and therefore unallocated).

With regard to claim 17, Van Der Walt teaches a pre-configured hyper-converged computing device for supporting a virtualization infrastructure comprising: a plurality of hosts, wherein a host of the plurality of hosts comprises a hypervisor (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and deploy virtual machines in the virtualization infrastructure in at least ¶ [0086] – [0087], ¶ [0091] – [0093], and Fig. 6-7), and 
wherein the plurality of hosts is allocable to workload domains, wherein hosts allocated to a particular workload domain … manage allocation of the plurality of hosts to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109])
a non-transitory computer-readable storage medium encoded with a computer program communicably coupled to a processor to (in at least ¶ [0040]):
a management component communicatively coupled to the pre-configured hyper-converged computing device (a hypervisor for managing virtual machines hosted by said pre-configured hyper-converged computing device in at least abstract)
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintain a pool of unallocated hosts of the plurality of hosts within the pre-configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon in at least ¶ [0018] and ¶ [0006] and the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on the code execution request, and execute the code using the compute capacity in at least ¶ [0028]),
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming code execution requests. In the example illustrated in FIG. 1, the worker manager 140 manages the active pool 140A, which is a group (sometimes referred to as a pool) of virtual machine instances that are currently assigned to one or more users in at least ¶ [0039]) and 
allocate the at least one host to the workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040]),
wherein the workload domain is configured with network access (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received such that delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced (see at least Wagner ¶ [0017]).
Wagner teaches wherein the pool of unallocated hosts is isolated from network connectivity in at least ¶ [0040] and ¶ [0065] that user code is executed in isolated containers and the containers interact with the network through worker manager 140, thus are isolated from the network while unallocated, however, Wagner (and Van der Walt) do not specifically recite that the isolation prevents potential security vulnerabilities exposed over an external network.
However, in analogous art Gussin teaches wherein the pool of unallocated hosts is isolated from network connectivity (The isolation manager 120 retrieves information from the host identification service 118, the host information service 116, and the capacity manager 114, and applies the retrieved information to determine whether any hosts 110 requested to be removed from service can be removed from service (i.e., isolated) in at least col. 7 lines 12-17, Examiner notes removed/isolated hosts are unallocated); such that potential security vulnerabilities are not exposed over an external network due to the pool of unallocated hosts being isolated from network connectivity (virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines hosted by the single physical computing machine, with each such virtual machine being a software simulation acting as a distinct logical computing system that provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines in at least col. 1 lines 29-55),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the isolation prevents potential security vulnerabilities exposed over an external network of Gussin with the systems and methods of Van der Walt and Wagner resulting in a system in which the unallocated hosts of Van der Walt and Wagner implement the isolation and security as in Gussin. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines (see at least Gussin col. 1 lines 29-55).
Van Der Walt, Wagner and Gussin teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts have associated hypervisor versions (a physical computing device can be configured to host a number of virtual machine instances. Specifically, such physical computing devices can execute a virtual machine monitor can be used to manage multiple aspects of virtual machine instances. Such a virtual machine monitor may often be referred to as a "hypervisor" in at least ¶ [0017] and the boot process can be a tiered boot process where the offload device loads a startup virtual machine monitor to perform a portion of the boot functionality. The startup virtual machine monitor may be a version of the virtual machine monitor that may be simpler and with reduced functionality. Subsequently, the startup virtual machine monitor can request an updated virtual machine monitor from an update manager external to the physical computing device. The updated virtual machine monitor can conclude the boot process. The updated virtual machine monitor can be a virtual machine monitor with full functionality in at least ¶ [0024]) and
the allocation request comprising a requested hypervisor version of at least one host upon allocation (As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
reset the at least one host to a baseline hypervisor version (the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract and IGS. 9A and 9B are part of a block diagram illustrating the tiered process of loading a virtual machine monitor 110 during a boot process. The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114], Examiner notes that Fig. 9A refers to the start of an update process wherein the first step of updating the virtual machine monitor is loading the startup virtual machine monitor, resetting to the startup virtual machine monitor and updating therefrom)
update the at least one host from the baseline hypervisor version to the requested hypervisor version of the allocation request (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B)
while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated) 
wherein the update is initiated by a management component (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110 in at least ¶ [0115] – [0124] and Fig. 9A-9B); and
allocate the at least one host to the workload domain subsequent to updating the at least one host to the requested hypervisor version, wherein the at least one host has the requested hypervisor version (After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – [0124] and Fig. 9A-9B and After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts after updating virtual machine monitor> in at least ¶ [0023] and The programs stored in the memory can include a virtual machine monitor application 110 that can manage the virtual machine instances (e.g., by allocating memory to each virtual machine instance <allocating VM host to workload domain> and scheduling virtual processors to run on physical processors) in at least ¶ [0026] and ¶ [0034]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt, Wagner and Gussin resulting in a system in which the hypervisors of Van Der Walt, Wagner and Gussin are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at least Liguori ¶ [0119], also ¶ [0115] – [0124]) and subsequently allocating virtual machine hosts after updated hypervisor version is operating (see at least ¶ [0023], ¶ [0026] and ¶ [0034]).
While Liguori teaches updating the virtual machine monitor by first loading the startup virtual machine monitor (see mapping above), Van Der Walt, Wagner, Gussin and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches by applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner, Gussin and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner, Gussin and Liguori are reverted to the startup virtual machine monitor in the manner in which the virtual environments of Martins are reverted. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of providing increased protections against unintended corruption or malicious attack by allowing for reverting to an earlier version of the hypervisor virtualization environment and an early state (see at least Martins ¶ [0028]).

With regard to claim 20, Wagner teaches wherein the processor is further to: release the at least one host to the pool of unallocated hosts in response to the workload domain being deleted (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance in at least ¶ [0076], [0082], code remaining in cache but container was deleted/terminated and therefore unallocated).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Gussin et al. Pat. No. US 10,164,897 B1 (hereafter Gussin) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori) in view of Martins et al. Pub. No. US 2012/0284716 A1 (hereafter Martins) as applied to claims 1, 4, 7, 9-11, 13-14, 16-17 and 20 above and in further view of Donaldson et al. Pub. No. US 2002/0199180 A1 (hereafter Donaldson).

With regard to claim 8, Van Der Walt, Wagner, Gussin, Liguori and Martins teach the computer-implemented method of Claim 1,
Van Der Walt, Wagner, Gussin, Liguori and Martins do not specifically teach a window of compatibility.
However, in analogous art Donaldson teaches wherein the requested hypervisor version is within a compatibility window of supported hypervisor versions (providing compatibility between a software module and an electronic device  … checking operating system compatibility information, the operating system compatibility information being included in the software module in at least ¶ [0005] and he compatibility information source in the application is then checked for operating system compatibility (step 23). In particular the maximum operating system version compatibility and the minimum operating system version compatibility may be checked. Further, in an exemplary embodiment, different types of operating systems may be checked in at least ¶ [0016]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the window of compatibility of Donaldson with the methods and systems of Van Der Walt, Wagner, Gussin, Liguori and Martins resulting in a system in which the hypervisors versions of Van Der Walt, Wagner, Gussin, Liguori and Martins are checked for compatibility the manner in which operating systems are checked in Donaldson. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing for the efficient allocation of pre-initialized virtual machine instances (i.e. by permitting one or more different hypervisor configurations or versions to be assigned to handle to provisioning and allocation of virtual machine instances).

With regard to claim 15, Van Der Walt, Wagner, Gussin, Liguori and Martins teach the non-transitory computer readable storage medium of Claim 10,
Van Der Walt, Wagner, Gussin, Liguori and Martins do not specifically teach a window of compatibility.
However, in analogous art Donaldson teaches wherein the requested hypervisor version is within a compatibility window of supported hypervisor versions (providing compatibility between a software module and an electronic device  … checking operating system compatibility information, the operating system compatibility information being included in the software module in at least ¶ [0005] and he compatibility information source in the application is then checked for operating system compatibility (step 23). In particular the maximum operating system version compatibility and the minimum operating system version compatibility may be checked. Further, in an exemplary embodiment, different types of operating systems may be checked in at least ¶ [0016]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the window of compatibility of Donaldson with the methods and systems of Van Der Walt, Wagner, Gussin, Liguori and Martins resulting in a system in which the hypervisors versions of Van Der Walt, Wagner, Gussin, Liguori and Martins are checked for compatibility the manner in which operating systems are checked in Donaldson. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing for the efficient allocation of pre-initialized virtual machine instances (i.e. by permitting one or more different hypervisor configurations or versions to be assigned to handle to provisioning and allocation of virtual machine instances).

Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Gussin et al. Pat. No. US 10,164,897 B1 (hereafter Gussin) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori) in view of Martins et al. Pub. No. US 2012/0284716 A1 (hereafter Martins) as applied to claims 1, 4, 7, 9-11, 13-14, 16-17 and 20 above and in further view of “Application Programming Interface”, Wikipedia, 2/26/17 (hereafter API).

With regard to claim 21, Van Der Walt, Wagner, Gussin, Liguori and Martins teach the computer-implemented method of Claim 1, wherein the updating the at least one host from the baseline hypervisor version to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts comprises:
Van Der Walt, Wagner, Gussin, Liguori and Martins do not specifically teach exposing an API.
However, in analogous art API teaches exposing an application programming interface (API) from a lifecycle manager of the management component to update the at least one host to the requested hypervisor version of the allocation request (In computer programming, an application programming interface (API) is a set of subroutine definitions, protocols, and tools for building application software. In general terms, it's a set of clearly defined methods of communication between various software components. A good API makes it easier to develop a computer program by providing all the building blocks, which are then put together by the programmer. An API may be for a web-based system, operating system, database system, computer hardware, or software library. An API specification can take many forms, but often includes specifications for routines, data structures, object classes, variables, or remote calls. POSIX, Microsoft Windows API, the C++ Standard Template Library, and Java APIs are examples of different forms of APIs. Documentation for the API is usually provided to facilitate usage in at least page 1, ¶ 1 and page 1/2, purpose).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the exposing an API of API with the systems and methods of Van Der Walt, Wagner, Gussin, Liguori and Martins resulting in the lifecycle manager (startup virtual machine monitor as in Liguori) of the management component (hypervisor as in Van Der Walt) exposing an API, as in API, to perform the updating the hypervisor version, as in Liguori. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of making it easier for developers to use certain technologies in building applications and abstracting the underlying implementation and only exposing objects or actions the developer needs as well as reducing the cognitive load on the developer (see at least page 1/2, purpose).

Response to Arguments
Applicant’s arguments filed 06/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195